Title: Israel Keech Tefft to James Madison, 31 July 1832
From: Tefft, Israel Keech
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    savannah
                                
                                31st July 1832
                            
                        
                        Your kindness on a former occasion, emboldens me again to intrude upon your valuable time. I have in my
                            collection of Autographs but one letter of the revered Washington; which I take the liberty herewith to enclose, and to
                            beg you will do me the favour to look at it, and inform me, if it be genuine. I know the signature to be his, but I have
                            some doubts as to the body of the letter, though there is, in the second page, a striking similarity in the formation of
                            some of the letters, particularly the n’s, and to a facsimile in General Wilkinson’s memoirs.
                        This choice relic, I pray you will return to me when you can do so without any inconvenience to yourself I
                            am Dear sir, With great regard, Your Obliged & Obt Servt.
                        
                            
                                I. K. Tefft
                            
                        
                    